                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                         Granted. The Court concludes   that there
                                                                                 Telephone:        are questions of law and
                                                                                             (212) 317-1200
New York, New York 10165                             fact common to Agapito v. AHDS    Bagel  LLC (No. 16-CV-8170), Patricio
                                                                                 Facsimile: (212) 317-1620
_________                                            v. AHDS Bagel LLC (No. 17-CV-4127), and Neri v. Nussbaum (No. 18-
                                                     CV-8321). Further, no party opposes consolidation. Pursuant to
                                                     Federal Rule of Civil Procedure
                                                              November       11, 201942(2), the Court therefore orders the
                                                     consolidation of these three actions.
                                                       So ordered: 11/18/2019
VIA ECF

Hon. J. Paul Oetken
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

                  Re:      Agapito, et al. v. AHDS Bagel LLC, et al.;
                           Case No. 16-cv-8170-JPO
                           Patricio, et al. v. AHDS Bagel LLC, et al.;
                           Case No. 17-cv-4127-JPO
                           Neri, et al. v. Nussbaum, et al.
                           Case No. 18-cv-8321-JPO

Dear Judge Oetken:

        The parties write jointly to request that the above-referenced matters be consolidated,
pursuant to Fed. R. Civ. P. 42(2). 1 The parties believe that this consolidation is appropriate, given
that the cases involve common questions of law or fact, including whether plaintiffs were paid
appropriately for overtime, received proper notices and wage statements, and whether Defendants
were entitled to a tip credit as to delivery workers in all three actions. Further, consolidation is
appropriate for purposes of settlement, as the parties plan to submit a global settlement agreement
covering all three actions by November 15, 2019.

         We thank the Court for its time and attention to this matter.


         Respectfully Submitted,

         /s/Finn Dusenbery, Esq.                                        /s/ Lawrence Morrison
         Finn Dusenbery, Esq.                                           Lawrence Morrison, Esq.
         MICHAEL FAILLACE & ASSOCIATES, P.C.                            MORRIS TENEBAUM, PLLC

         Attorneys for Plaintiffs                                       Attorneys for Defendants




1
 The parties have filed a proposed stipulation to dismiss the claims of Plaintiff Jose Francisco Requelme Pliego in
Agapito, et al. v. AHDS Bagel LLC, et al., No. 16-cv-8170 (JPO).

                          Certified as a minority-owned business in the State of New York
